              Case 20-12456-JTD       Doc 683-4   Filed 12/08/20   Page 1 of 1

                                      SERVICE LIST


By First Class Mail:

Richard M. Pachulski, Esq.
Mallhar S. Pagay, Esq.
James E. O’Neill, Esq.
Victoria A. Newmark, Esq.
Pachulski Stang Ziehl & Jones, LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899

Linda Richenderfer, Esq.
Office of the US Trustee
US Trustee’s Office
844 King Street, Suite 2207
Wilmington, DE 19801

Adam C. Rogoff, Esq.
Robert T. Schmidt, Esq.
Jennifer R. Sharret, Esq.
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036

G. David Dean, Esq.
Justin R. Alberto, Esq.
Andrew J. Roth-Moore, Esq.
Cole Schotz P.C.
500 Delaware Avenue, Suite 1410
Wilmington, DE 19801

Justin E. Rawlins, Esq.
Aaron M. Gober-Sims, Esq.
Paul Hastings LLP
515 South Flower Street, 25th Fl
Los Angeles, CA 90071

Greta T. Griffith, Esq.
Hunton & Williams LLP
Bank of America Plaza, Suite 4100
600 Peachtree Street, N.E.
Atlanta, GA 30308

All other Parties by CM/ECF
